                              Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 1 of 7
 SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
  JD-CV-1 Rev. 4-18
'        §§ 51446, 51447, 51.349, 51-350, 52-45a,                                                                                            SUPERIOR COURT
  52-48, 52-259, P,B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                          www.jud.ct.gov Ic1/44,:t
 See other side for instructions
      "X" if amount, legal interest or property in demand, not including interest and
 1---1 costsis less than $2,500.
      "X" if amount, legal interest or property in demand, not including interest and
      costs is $2,500 or more.
 ❑    "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)           Telephone number of clerk         Return Date (Must be a Tuesday)
        §§ 51-346, 51-350)                                                                                       (with area code)

 235 Church Street, New Haven, CT 06510                                                                          ( 203 )503-6800                   January"                     22 , 2 019
                                                                                                                                                          Month              Dav     Year
      Judicial District                                           At (Town in which writ is returnable) (C.C.S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
                                             G.A.
 ❑    Housing Session                        Number.              New Haven                                                                          Major: T               Minor: 03
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                       J une number (to be entered by attorney only)
 Loughlin FitzGerald, P.C., 150 South Main Street, Wallingford, CT 06492                                                                           034583
 Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
 ( 203) 265-2035
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
 self-represented, agrees to accept papers (service) electronically in             Yes             No
 this case under Section 10-13 of the Connecticut Practice Book.

 Number of Plaintiffs:                           Number of Defendants: 1                                  Form JD-CV-2 attached for additional parties
      Parties               Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, If not USA)
       First              Name:      GORSKI, EDITH                                                                                                                                         P-01
      Plaintiff           Address: 61  Highland Avenue, Wallingford, CT 06492
     Additional           Name:                                                                                                                                                            P-02
      Plaintiff           Address:

       First              Name: TARGET STORES, INC. alkfa TARGET CORPORATION, 900 Hartford Turnpike, Waterford, CT 06385                                                                   D-01
     Defendant            Address: Agent for Service: CT Corporation System, 67 Burnside Avenue, East Hartford, CT 06108-3408

     Additional           Name:                                                                                                                                                            D-02
     Defendant            Address:

     Additional           Name:                                                                                                                                                            0-03
     Defendant            Address:
     Additional           Name:                                                                                                                                                            0-04
     Defendant            Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date, The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court,
 3. if you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line    www.jud.ct.gov under "Court Rules."
 5. If you have gue ons about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal questio
 Signed (Sign and                                                            Commissioner of the     Name of Person Signing at Loft                                    Date signed
                                                                             Superior Court
                                                                      r      Assistant Clerk        Charles P. Reed                                                    12/2012018
 If this Summ s signed by a Clerk:                                                                                                                              For Court Use Only
 a. The signi g has been done so that the Plaintiff(s) will not be denied access to the courts.                                                         File Date
 b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained In the Complaint, or the service of the Summons or Complaint.



   certify I have read and              Signed (Self-Represented Plaintiff)                                                    Date                     Docket Number
  understand the above:
                                                                                          (Page 1 of 2)
     Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 2 of 7




RETURN DATE: JANUARY 22, 2019


EDITH GORSKI                                        SUPERIOR COURT

       v.                                           JUDICIAL DISTRICT OF
                                                    NEW HAVEN AT NEW HAVEN
TARGET STORES, INC., A/K/A
TARGET CORPORATION                                  DECEMBER 20, 2018


                                     COMPLAINT

       1.     Plaintiff Edith Gorski ("Plaintiff') is an individual citizen of the State of

Connecticut, residing at 61 Highland Avenue, Wallingford, Connecticut.

       2.      Defendant Target Stores, Inc. a/k/a Target Corporation ("Target") is and

was at all times relevant a foreign corporation existing under the laws of the State of

Minnesota, with a principal place of business at 900 Hartford Turnpike, Waterford,

Connecticut, duly authorized to conduct business within the State of Connecticut.

       3.     At all times relevant, Target owned, leased, possessed, controlled,

maintained and/or operated commercial premises located at 1075 Kennedy Road, Windsor,

Connecticut, on which was located a Target store (the "Premises").

       4.      On or about January 5, 2017, at approximately 7:40 p.m., Plaintiff was

lawfully on the Premises for the purpose of purchasing items at the Target store.
     Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 3 of 7




       5.      At that time and place, Plaintiff was caused to sustain serious injuries when

she was struck by falling boxes of heavy merchandise from a shelf or shelves that collapsed,

broke, fell and/or was uneven due to the improper installation of metal brackets and/or

other mechanisms that were intended to secure said shelves.

       6.      Plaintiff's injuries and losses were actually and proximately caused by the

negligence and carelessness of Target, its servants, agents and/or employees in one or more

of the following ways:

               (a)    IN THAT it/they caused or allowed and permitted the
                      Premises to be and remain in an unsafe and
                      dangerous condition;

               (b)    IN THAT it/they failed to properly maintain the
                      shelves from collapsing for the safety of its business
                      patrons on said Premises;

               (c)    IN THAT it/they maintained said Premises in the
                      aforesaid condition;
               (d)    IN THAT it/they failed to repair, secure or
                      ameliorate the metal brackets on said shelves, and
                      that the failure to do so would create a hazard to
                      persons lawfully upon the Premises;

               (e)    IN THAT it/they failed to use reasonable care to
                      inspect and maintain the Premises and to make the
                      Premises reasonably safe for persons such as
                      Plaintiff;




                                             2
     Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 4 of 7




             (1)      IN THAT it/they failed to remedy said conditions
                      when the same was reasonably necessary under the
                      circumstances;

              (g)     IN THAT it/they failed to conduct activities on the
                      Premises in such a way as to not injure persons such
                      as Plaintiff; and/or

              (h)     IN THAT it/they failed to provide any warning to the
                      Plaintiff of or guard her from the aforementioned
                      unsafe conditions of the Premises.
       7.     As a result of the negligence and carelessness of Target as aforesaid,

Plaintiff suffered the following personal injuries, some or all of which may be permanent

in nature:

              (a)     injury to the head;

              (b)     injury to the right shoulder;

              (c)     concussion;

              (d)     headaches;

              (e)     neck pain;

              (f)     post-concussion syndrome;

              (g)     right shoulder pain;

              (h)     dizziness;

              (i)     sleep problems; and




                                             3
     Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 5 of 7




               (j)        pain and suffering.

       8.      As a further result of the negligence and carelessness of Target as aforesaid,

Plaintiff has incurred and may incur in the future expenses for medical care, treatment and

attention, x-rays, radiological studies and related additional expenses, all to her loss and

damage.

       9.      As a further result of the negligence and carelessness of Target as aforesaid,

Plaintiff suffered a loss of income, and was impaired from performing her usual work

activities and may be so impaired in the future.

       10.     As a further result of the negligence and carelessness of Target as aforesaid,

Plaintiff's normal and usual daily activities of life were impaired and will continue to be

impaired in the future.
    Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 6 of 7




WHEREFORE, Plaintiff claims:

      I     Money damages;

      2.    Costs and expenses of suit; and

      3.    Such further legal and/or equitable relief as the Court may deem just and
            proper.



                                     PLAINTIFF EDITH GORSKI



                               By:
                                     Charles IY
                                     LOUGFILIN FITZGERALD, P.C.
                                     150 South Main Street
                                     Wallingford, CT 06492
                                     Tel.: (203) 265-2035
                                     Fax: (203) 269-3487
                                     E-mail: creed@lflaw.com
                                     Juris No. 034583

                                     Her Attorneys




                                           5
     Case 3:19-cv-00082-JAM Document 1-1 Filed 01/15/19 Page 7 of 7




RETURN DATE: JANUARY 22, 2019


EDITH GORSKI                                           SUPERIOR COURT

       v.                                              JUDICIAL DISTRICT OF
                                                       NEW HAVEN AT NEW HAVEN
TARGET STORES, INC., AIKIA
TARGET CORPORATION                                     DECEMBER 20, 2018


                     STATEMENT OF AMOUNT IN DEMAND
       The amount, legal interest and property in demand, is greater than $15,000 (Fifteen

Thousand Dollars), exclusive of interest and costs.


                                       PLAINTIFF EDITH GORSKI



                                 By:
                                       Charles P. Re
                                       LOUGHLI FITZGERALD, P.C.
                                       150 South ain Street
                                       Walling ord, CT 06492
                                       Tel.: (203) 265-2035
                                       Fax: (203) 269-3487
                                       E-mail: creed@lflaw.com
                                       Juris No. 034583

                                       Her Attorneys




                                             6
